DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the Response, the Amendments, and Applicant's Arguments/Remarks, filed 10/19/2020. Claims 14-15, 17, 20, 22, 24-25, 27-28, 30-33, 35, 38, 44, 69, 71-73, 75-77, 79, 81, 83, 85, and 161-162 are pending in this action. Claims 69, 71, 73, 75-77, and 161-162 have been amended. Claims 70 and 74 have been cancelled and claims 1-13, 16, 18-19, 21, 23, 26, 29, 34, 36-37, 39-43, 45-68, 78, 80, 82, 84, and 86-160 remain canceled. No new claims have been added. Claims 14-15, 17, 20, 22, 24-25, 27-28, 30-33, 35, 38, and 44 remain withdrawn. Claims 69, 71-73, 75-77, 79, 81, 83, 85, and 161-162 have been rejected. 
Withdrawn Rejections
	The following objections and/or rejections have been overcome by virtue of amendment of the claims: 1) the objection to claims 71 and 75-76; 2) the 35 U.S.C. 112(b) rejections of claims 69-77, 79, 81, 83, 85 and 162; 3) the 35 U.S.C. 101 rejection of claim 162;  4) the 35 U.S.C. 102(a)(1) rejections of the claims as being anticipated by Xianzhe et al. (CN101919520 A) and Li et al. (CN1954691 A);  5) the 35 U.S.C. 102(a)(1) rejection of claims 71-74 and 161 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xianzhe et al. (CN101919520 A); and 6) the 35 U.S.C. 103 rejection of claims 69-77 and 162 over Falquerho et al. (USPGPub 2013/0337122 A1) in view of Li et al. (CN1954691 A) have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69, 71-73, 75-77, 79, 81, 83, 85 and 162 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 69, the claim recites “the dried product comprising: comminuted constituents of at least one fruit variety” in lines 1-3 and “wherein the proportion of comminuted constituents of the one fruit variety in the dried product is more than 80% by mass” in lines 4-5. However, the recitation of comminuted constituents of the one fruit variety is unclear, since the previous limitation recites at least one fruit variety. Therefore, it is unclear whether the limitation that the comminuted constituents in the dried product is more than 80% by mass is referring to just one fruit variety or at least one fruit variety, since at least one fruit variety encompasses one or more fruit varieties. For the purpose of examination and in light of the specification, the claim is interpreted as reciting wherein the proportion of comminuted constituents of the at least one fruit variety in the dried product is more than 80% by mass. 
With respect to claim 85, the claim recites “wherein the mass comprises the shape of a sheet” in line 2. However, there is no previous recitation of a mass within claim 85 or claim 69 from which claim 85 depends. Therefore, there is insufficient antecedent basis for “the mass” limitation. It is also unclear what “the mass” refers to. For the purpose of examination, the claim is interpreted as meaning that the comminuted constituents as referred to in claim 69 are in the form of a mass, wherein the mass of comminuted constituents comprises the shape of a sheet. 
	Regarding claims 71-73, 75-77, 79, 81, 83, and 85, the claims are indefinite because they depend from indefinite claim 69. 
	With respect to claim 162, the claim recites “product comprising comminuted constituents of at least one fruit variety” in line 4 and “wherein the proportion of comminuted constituents of the one fruit variety in the dried product is more than 80% by mass” in lines 5-6. However, the recitation of comminuted constituents of the one fruit variety is unclear, since the previous limitation recites at least one fruit variety. Therefore, it is unclear whether the limitation that the comminuted constituents in the dried product is more than 80% by mass is referring to just one fruit variety or at least one fruit variety, since at least one fruit variety encompasses one or more fruit varieties. For the purpose of examination and in light of the specification, the claim is interpreted as reciting wherein the proportion of comminuted constituents of the at least one fruit variety in the dried product is more than 80% by mass.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 69, 71-73, 75-76, 85 and 161 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (CN1954691 A- English Translation provided).
With respect to claims 69, 71, 76, and 85, Li et al. teach puff dried fruit foods such as banana, pineapple, and apples (abstract; claim 9; page 4, paragraph 9). For instance, the puff dried apples flakes or apple crisps comprise apple slices (mass) that have been shaped into sheets with a thickness of 8 mm (page 2, Summary of the invention: paragraphs 1-5; page 3, paragraphs 6-7 and last paragraph). Even though a color protecting liquid was used for soaking, the dried crisps comprise more than 80% of apple slices since they are the only ingredients used. The apple crisp slices have a moisture content of 4±1% (page 3, last paragraph).
According to Li et al., the microwave vacuum puffing causes expansion of the internal structure of the fruit and can form a loose uniform microcellular structure (page 2, second paragraph from the bottom; page 3, last paragraph). Given the change in structure that occurs during the puffing, the cells of the fruit are considered to be disrupted and small pores are considered to be produced. Regarding the average pore diameter as recited in claim 69 and the percentage of cells intact as recited in claim 71, because Li et al. teach a dried fruit product that is substantially identical to the claimed product, the dried fruit product of Li et al. would have been expected to satisfy the claim limitations for the dried fruit. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
Regarding claim 72, Li et al. teach the dried fruit products as recited above with respect to claim 69 above, which has a surface. According to Li et al., the crisp finished products can keep their original color (page 4, second paragraph from the bottom).  With respect to the limitation that the product has a lightness value in the L*a*b* color space with a standard deviation of less than 10, the dried product of Li et al. would have been expected to satisfy this limitation since it is substantially identical to the claimed product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
Regarding claim 73, Li et al. teach the dried, crisp fruit products as recited above with respect to claim 69 above. With respect to the claimed peak limitations, the crisp, dried product of Li et al. would have been expected to satisfy these limitations since it is substantially identical to the claimed product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
Regarding claim 75, Li et al. teach the dried fruit and vegetable products such as the apple crisp slices as recited above, wherein the dried products do not comprise a separately added binding material. 
Regarding claim 161, Li et al. teach the dried fruit products such as the apple crisp slices as recited above. Furthermore, claim 161 is merely a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claims 69, 71-73, 75-77, and 162 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Falquerho et al. (USPGPub 2013/0337122 A1). 
With respect to claims 69, 71, 75-77, and 162, Falquerho et al. teach dehydrated natural fruit and/or vegetable products that are used in sweet food products such as breakfast cereals, cereal bars, and bakery items (abstract; [0001]; [0093]-[0094]). Any kind of fruits such as apples, bananas, pineapples, cherries, oranges, and lemons can be used [0032]. Any kind of vegetables such as carrots, broccoli, spinach, and celery can also be used [0033]. Moreover, the different fruits and vegetables can be used together [0034]. The dried or dehydrated fruit and/or vegetable products comprise dices or pieces of fruits or vegetables that are pre-dried and then subjected to dehydration by vacuum puffing ([0020]-[0024]; [0063]). The final product has a porous 
Regarding the average pore diameter as recited in claims 69 and 162 and the percentage of cells intact as recited in claim 71, because Li et al. teach a dried fruit product that is substantially identical to the claimed product, the dried fruit product of Li et al. would have been expected to satisfy the claim limitations for the dried fruit. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
	Regarding claims 72-73, Falquerho et al. teach the dried fruit products as recited above. Regarding each of the limitations as recited in the claims, the dried product of the modified Falquerho et al. would have been expected to satisfy each of the limitations since the product is substantially similar to the claimed dried product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 79, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN1954691 A- English Translation provided) as applied to claim 69 above in view of Roberts et al. (USPN 4,889,740).
	Regarding claims 79, 81, and 83, Li et al. teach the dried fruit products, referred to as crisps, with respect to claim 69 above. However, the reference fails to teach that the dried product further comprises at least one spice, herbs, and at least one seed type as recited in the respective claims. 
	Roberts et al. teach crisp, dried fruit products such as apples (abstract; column 1, lines 7-9; column 3, lines 9-16; column 4, lines 23-31). Roberts et al. teach incorporating 
	Both Li et al. and Roberts et al. teach crisp, dried fruit products such as apple crisps. It would have been obvious to add spices such as cinnamon, caraway, basil or oregano (herbs), and poppy seed (at least one seed) to the fruit and/or vegetables of Li et al. because Roberts et al. teach that they are suitable for adding flavor, aroma, and color to the final dried crisp product. 
	
Response to Arguments
	Applicant’s arguments filed on 10/19/2020 with respect to Xianzhe et al. (CN101919520 A) are moot since the Xianzhe rejections have been withdrawn. 
Applicant’s arguments filed on 10/19/2020 with respect to Li et al. (CN1954691 A), Roberts et al. (USPN 4,889,740), and Falquerho et al. (USPGPub 2013/0337122 A1) have been fully considered but were not found to be persuasive. 
1.	With respect to the primary references, Li et al. and Falquerho et al., the applicant argues on pages 14 and 16 of the remarks about how the references fail to teach dried products comprising comminuted constituents of at least one fruit variety. On page 14, the applicant argues that Li does not disclose comminuting fruit slices to a finer degree of homogenization and asserts that there is a clear difference between a comminuted fruit component and a sliced fruit component. 
On page 16 of the remarks, the applicant also argues that Falquerho et al. teach “dices or pieces” of fruits. 
less comminuted constituents are in the form of pieces or slices (page 16, lines 23-25). Therefore, where Li teaches fruit slices and where Falqerho et al. teach fruit pieces, the comminuted constituents of at least one fruit variety limitations are considered to be satisfied. 
2.	In response to the assertion on page 14 that there is no suggestion in Li that the dried product should include a comminuted fruit component, wherein the proportion of comminuted constituents is more than 80% by mass, the examiner disagrees and maintains the stance that the dried crisps (fruit products) comprise more than 80% of apple slices since they are the only ingredients used in the product. 
3. 	In response to the arguments on page 15 of the remarks regarding the Roberts reference and how it teaches spaced fruit shreds and does not disclose the claimed pore size, it is first submitted that Roberts is a secondary reference that has only been relied on for providing motivation as to why a skilled artisan would have included spices, herbs, and seeds in the dried fruit crisp product of Li et al. Therefore, Roberts is not 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER M COX whose telephone number is (571)272-0389.  The examiner can normally be reached on M-F 8:00 am- 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C/Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791